Whiteield, O. J.,
delivered the following dissenting opinion:
I am fully of the opinion, after the most careful consideration, that section 3 of the charter under which this bank was organized plainly means that the subscriptions of stock to this bank should be paid, as is said, “in cash;” that is to say, either all cash at one time, or in monthly installments of cash. I do not see how there is any room for construction. The section said “cash,” and I thing it means just what it says — cash, and cash only. And it must be remembered that this particular corporation is a bank, the function of which is to deal in money; and cash is the life blood of its business.
My Brethren do not cite any cases whatever. I think I may sum the whole law up correctly by saying: Pirst, that cases may be found in which subscriptions to corporations, and it may possibly be to bank corporations, may be made 'in legal services or in property, under language not like the language *368in section 3 o-f the charter, but under language allowing such a construction; second, it is also possible that cases may be found where the words “in cash” are used in one part of the act or charter, and yet other words or provisions in the act may make it clear that it was not intended that payment should be only “in cash;” third, there may be some rare and exceptional cases in which, though it is provided that the payment of stock subscriptions should be in cash, nevertheless the language does-not necessarily prohibit anything but cash. But it seems tome to be perfectly clear that the whole context of section 3,. taken together, takes this case out of the category of any of the-three classes of cases just above named, and means plainly that these subscriptions to- the stock of this bank shall be made in-cash, and cash only. I differ with great reluctance from my Brethren, but I cannot, after the most protracted consideration, take any other view of the meaning of said section 3 of this charter.
In King v. Elliott, 5 Smedes & M. 428, this very question was explicitly settled, as I understand that case. In that case-the charter provided twenty per cent of the first installment of the stock should be paid in specie, or in the notes of specie-paying banks. The charter was silent as to how the residue-should be paid; but, on construction of the charter, the court held that this residue should also- be paid in specie. Chief' Justice Sharkey, speaking for the court, said: “By requiring-that the first installment should be paid in specie, it necessarily followed that all other installments should be paid in the same-way, in the absence of a special provision directing otherwise. Indeed, the payment of the capital stock in specie is an essential requisite to the existence- of a bank.” To the same effect are the following cases: In re Metropolitan Carriage Co., Law Rep. 14 Equity, 387; Crocker v. Crane, 21 Wend. (N. Y.) 211, 34 Am. Dec. 228; Haviland v. Chance, 39 Barb. (N. Y.) 283; Henry v. Railroad Co., 17 Ohio, 187; and many other *369authorities collected in the briefs of the learned counsel for appellant.
I close what I have to say, with a quotation from Am. & Eng. Ency. of Law (2d ed.), yol. 26, p. 839. It is there said: “Where payment in cash is expressly required, the corporation cannot receive anything else in the discharge of the liability for stock subscribed.” Let it be specially noted that this is a suit by a receiver, to recover for and on behalf of creditors of a corporation.
Eor these reasons, I dissent from the judgment of the court..